1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   EDWARD SIMEON PITTMAN,                         )       Case No.: 1:18-cv-01316 DAD GSA (PC)
                                                    )
12                  Plaintiff,                      )       ORDER AFTER STATUS CONFERENCE RE:
13          v.                                      )       SETTLEMENT
                                                    )       (Doc. 36)
14   DR. KAMEN,                                     )
                                                    )
15                  Defendants.                     )
16                                                  )
                                                    )
17
18          On May 26, 2021, the Court held a settlement conference at which the parties came to a
19   resolution. (Doc. 36) Before negotiations began, the Court was clear with Mr. Pittman that the
20   decision to settle was his and that the Court would not pressure him to decide to settle or not settle
21   because it was his case, and he would have to live with the decision. The Court reminded Mr.
22   Pittman at least once again, that he had to decide the reasonableness of the settlement, and that it
23   was his decision to make.
24          Once the parties agreed to a sum to settle the case, the parties went on the record. At that
25   time, Mr. Pittman agreed the case had was advised that settling meant he would sign a settlement
26   agreement, and he was advised that he could not be paid until he signed and returned the
27   documents, including the payee data form. He was advised also that the case was settled, even if he
28

                                                        1
1    later refused to sign the settlement agreement. Mr. Pittman stated that he had no questions about

2    the terms of the settlement.

3              At the status conference re: settlement agreement, Mr. Pittman indicated that he felt he had

4    no option than to settle and believed the settlement amount was not enough as explanation for his

5    failure to sign the settlement agreement. The Court reminded Mr. Pittman of the facts set forth

6    above. The Court also reiterated that the case was settled, and his refusal to sign the settlement

7    agreement did not alter that fact. The Court also reminded Mr. Pittman that if he refused to sign

8    the payee data sheet, he could not be paid. Based upon these facts, the Court ORDERS:

9              1.     The stipulation to dismiss the action SHALL be filed no later than July 2, 2021.

10   The parties are advised that failure to comply with this order may result in the Court imposing

11   sanctions on the recalcitrant party, and the sanctions include the involuntary dismissal of the

12   action.

13
14   IT IS SO ORDERED.

15      Dated:       June 21, 2021                             _ /s/ Jennifer L. Thurston
16                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
